Opinion by
Judge Pryor:
This is an attempt to invalidate a judgment obtained in a Virginia court, subjecting the lands of James Hamilton, deceased, to the payment of his debts. Whether the court rendering the judgment had jurisdiction to sell does not appear, nor is it ever stated in what court the proceeding was instituted, or what was the character of this pretended judgment.
If the court had no jurisdiction to sell the land, and the appellees no claim against the estate, the sale passed no title to the purchaser. As the court below was called on to disregard the judgment of the Virginia court and as this pretended judgment is made the basis of appellant's right to recover, there should be some allegation showing a want of jurisdiction over the property sold or the parties entitled to it. The appellant had not purchased all the interest when this sale was made. The court below acted properly in sustaining the demurrer to the petition, but gave the court no means of ascertaining the right of the Virginia court to sell; and the statements upon this *208subject are only the conclusions of the pleader without the facts upon which they are based.

Apperson & Reid, for appellant.


A. J. Auxier, for appellee.

Judgment affirmed.